Case: 5:18-cr-00081-REW-MAS Doc #: 692 Filed: 06/23/20 Page: 1 of 2 - Page ID#: 4469




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

   UNITED STATES OF AMERICA,                           )
                                                       )
         Plaintiff,                                    )      No. 5:18-CR-81-REW-MAS
                                                       )
   v.                                                  )
                                                       )                 ORDER
   BOGDAN-STEFAN POPESCU,                              )
                                                       )
         Defendant.                                    )
                                                       )
                                                       )

                                          *** *** *** ***

         After conducting Rule 11 proceedings, see DE 674 (Minute Entry), Judge Stinnett

  recommended that the undersigned accept Defendant Popescu’s guilty plea and adjudge him guilty

  of Count 1 of the Superseding Indictment. See DE 688 (Recommendation); see also DE 675 (Plea

  Agreement); DE 249 (Superseding Indictment) ¶¶ 7–29. Judge Stinnett expressly informed

  Defendant of his right to object to the recommendation and to secure de novo review from the

  undersigned. See DE 688 at 3. The established, 3-day objection deadline has passed, and no party

  has objected.

         The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

  a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

  S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

  (holding that a failure to file objections to a magistrate judge’s recommendation waives the right

  to appellate review); Fed. R. Crim. P. 59(b)(2)-(3) (limiting de novo review duty to “any objection”

  filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

  recommendation “to which objection is made”).

                                                   1
Case: 5:18-cr-00081-REW-MAS Doc #: 692 Filed: 06/23/20 Page: 2 of 2 - Page ID#: 4470




         The Court thus, with no objection from any party and on full review of the record,

  ORDERS as follows:

         1. The Court ADOPTS DE 688, ACCEPTS Popescu’s guilty plea, and ADJUDGES him

            guilty of Count 1 of the Superseding Indictment (DE 249 ¶¶ 7–29);

         2. Further, per Judge Stinnett’s unopposed recommendation and Defendant’s agreement

            (DE 675 ¶ 9), the Court provisionally FINDS that Popescu has an interest in the “[r]eal

            property located on Bibescu Street, cadastral number 56554, Mogosoaia Village, Illfov

            County, Romania, consisting of a residence” and the “[r]eal property located in

            Moraresti Village, Arges[ ] County, Romania, consisting of a residence in the name of

            Dumitru Dan and Ionela Popescu” identified in the operative indictment (DE 249 at

            88), as well as the €24,500 and $5,000 “seized by Romanian authorities on December

            11, 2018” identified in the plea agreement, see DE 675 ¶ 9, and preliminarily

            ADJUDGES Defendant’s interest in such property FORFEITED. Under Criminal

            Rule 32.2, and absent pre-judgment objection, “the preliminary forfeiture order

            becomes final as to” Defendant at sentencing. Fed. R. Crim. P. 32.2(b)(4)(A). The

            Court will further address forfeiture at that time. See id. at (b)(4)(B);

         3. The Court, as to this Defendant only, GENERALLY CONTINUES the jury trial in

            this matter; and

         4. The Court will issue a separate sentencing order.1

         This the 23rd day of June, 2020.




  1
   At the hearing, Judge Stinnett remanded Popescu to custody. See DE 674. The Court, thus, sees
  no need to further address detention, at this time.
                                                   2
